Exhibit 10.1

LOGO [g32580img001.jpg]

August 28, 2006

Bryant R. Riley

Riley Investment Management LLC

11000 Santa Monica Boulevard

Suite 810

Los Angeles, CA 90025

 

  Re: Integrated Silicon Solution, Inc.

Dear Bryant:

This letter is in response to your letter dated August 15, 2006 addressed to me
as Chairman of Integrated Silicon Solution, Inc. (“ISSI”) and is intended to
reflect our recent discussions. To confirm your agreement to the matters herein,
please sign and return this letter to me.

1) At an ISSI Board meeting to be held no later than September 15, 2006, the
size of the ISSI Board will be expanded from seven (7) members to nine
(9) members and Bryant Riley and Melvin Keating will be appointed to the newly
created seats on the Board. One of such new directors initially will be named to
the Nominating Committee of the Board.

2) ISSI will hold its next annual meeting of stockholders no later than
February 15, 2007. In connection with the annual meeting, it is expected that
three (3) current ISSI directors will not seek re-election to the Board and it
is agreed that the size of the ISSI Board will be changed back to seven
(7) members. It is also expected that the ISSI Nominating Committee will
nominate for election at the 2007 annual meeting the six (6) then serving and
continuing directors (including you and Melvin Keating) and another independent
director mutually agreeable to you and the ISSI Board and Nominating Committee.
On or before November 30, 2006, ISSI will deliver to you the written commitment
of three (3) directors, none of whom shall be Jimmy S. Lee or Kong Yeu Han, not
to seek or accept re-nomination to the Board, and confirmation that the
Nominating Committee has agreed to include Bryant Riley, Melvin Keating and the
director mutually agreed upon as provided in the foregoing sentence on its slate
of nominees for the 2007 annual meeting.

3) By your execution of this letter, you hereby cancel and withdrawal your
demand for a special meeting of ISSI stockholders and related matters as set
forth in your letter dated August 15, 2006. ISSI confirms it accepts the demand
as valid and in proper form. ISSI acknowledges you may submit a new demand in
the same form except for the date of the special meeting, if ISSI has not
fulfilled its commitments to you in paragraphs 1 and 2 above. In such event,
ISSI will hold the requested meeting no later than forty-five (45) days from the
date of your request and agrees you may give the notice of such meeting if ISSI
has not done so within twenty (20)



--------------------------------------------------------------------------------

August 28, 2006

Page 2

days of your request. In addition, ISSI agrees that if it does not fulfill its
commitments to you in this letter, in addition to any other remedies available
to you, you may submit a slate of nominees or submit stockholder proposals for
the ISSI 2007 annual meeting without giving notice 120 days in advance, provided
you give such notice within a reasonable time of ISSI’s failure to fulfill its
commitments to you and prior to the time ISSI has mailed its proxy materials for
such annual meeting and have given ISSI written notice of the matter to which
you believe ISSI did not fulfill its commitment.

4.) ISSI agrees not to adopt any form of shareholder rights plan or other device
intended to restrict or impede acquisitions of blocks of stock, or proposals
which could lead to a change of control (sometimes colloquially referred to as a
“poison pill”), to submit to stockholders a proposal to establish a staggered
board of directors or to adopt any amendment to its by-laws reducing or limiting
the rights of stockholders to call a special meeting of stockholders, in each
case without your written consent until after the 2008 annual meeting of
stockholders of ISSI. . Nothing in this Paragraph 4 shall prohibit the
submission of proposals for such changes to stockholders at the valid request of
stockholders not affiliated with, or acting in concert with, any present member
of the ISSI board of directors, provided the Board does not recommend the
adoption of the proposal.

5.) Unless ISSI fails to fulfill its commitments to you in this letter, until
the time that proxies for the ISSI 2008 annual meeting of stockholders are first
solicited, you will not initiate, or suggest to any third party that they should
initiate, any proposal to accomplish any of the items described in Item 1006 (
c) parts 1, 2, 4 or 5 of Regulation MA under the Securities Exchange Act of
1934, as amended, nor will you initiate or participate, in opposition to the
management’s nominees, in any proxy contest involving the election or removal of
directors for ISSI. At the time of your election to ISSI’s Board you agree to
execute a mutually agreeable agreement to this effect.

You and ISSI agree that either party may make the contents of this letter public
in order to comply with applicable federal and state securities laws.

 

Regards, Integrated Silicon Solution, Inc.

/s/ Jimmy S.M. Lee,

Chairman and CEO



--------------------------------------------------------------------------------

August 28, 2006

Page 3

Accepted and agreed to:

 

Riley Investment Management, LLC By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Managing Member SACC Partners, LP By:   Riley Investment
Management, LLC, its   General Partner By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Managing Member

/s/ Bryant R. Riley

Bryant R. Riley B. Riley & Co. Retirement Trust By:  

/s/ Bryant R. Riley

  Bryant R. Riley, Trustee B. Riley & Co., Inc. By:  

/s/ Bryant R. Riley

  Bryant R. Riley, President

Dated: August 28, 2006